                 Case 2:20-cr-00032-JCC Document 195 Filed 08/17/21 Page 1 of 5




 1                                                             JUDGE JOHN C. COUGHENOUR
 2
 3
 4
 5
                                  UNITED STATES DISTRICT COURT
 6
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8
     UNITED STATES OF AMERICA,                            ) No. CR20-032-JCC
 9                                                        )
                         Plaintiff,                       )
10                                                        )
                    v.                                    ) DEFENDANT’S SENTENCING
11                                                        ) MEMORANDUM
     CAMERON SHEA,                                        )
12                                                        )
                         Defendant.                       )
13                                                        )
14             Cameron Shea, through counsel, respectfully offers the following memorandum

15   in support of the United States Probation Office’s recommendation of a time-served

16   sentence.

17   I.        BACKGROUND
18             Cameron Shea was a vibrant, inquisitive, friendly child, but the wheels fell off as

19   he approached adolescence. Beginning at about age ten, Mr. Shea endured bullying at

20   home and at school. After leaving his parents’ home at age 15, Mr. Shea struggled with

21   major depressive disorder, leading to several attempts at self harm and repeated

22   hospitalizations. Though undeniably smart, Mr. Shea could not complete school. Then

23   he began abusing drugs. For five years before his arrest, Mr. Shea used opiates daily.

24   He was high when he wrote virtually every message attributed to him in discovery.

25             Mr. Shea has been intermittently homeless for the last decade, though he has

26   always maintained employment. His best period, two years of relative stability, ended

                                                                   FEDERAL PUBLIC DEFENDER
          DEFENDANT’S SENTENCING                                      1601 Fifth Avenue, Suite 700
          MEMORANDUM                                                    Seattle, Washington 98101
          (United States v. Shea, No. CR20-032-JCC) - 1                            (206) 553-1100
                Case 2:20-cr-00032-JCC Document 195 Filed 08/17/21 Page 2 of 5




 1   when Mr. Shea turned 21 years old, lost his housing and access to education, and ended
 2   up as the victim in an abusive relationship. His next relationship, with a single mother
 3   whose young child he began to see as his own, ended traumatically just before he
 4   committed this crime.
 5          Mr. Shea careened into adulthood, throwing himself into a series of causes, from
 6   union activism to veganism to campaigning for Bernie Sanders. When he discovered
 7   Atomwaffen, Mr. Shea was living in his car in the parking lot of the Fred Meyer store
 8   where he worked. To Mr. Shea, then unmedicated, isolated, and drug addicted,
 9   Atomwaffen’s message that people are inherently tribal, selfish, and violent made
10   sense. Even working full time, it seemed plain that he would never earn enough money
11   to pursue an education or achieve stable housing. It was easy to believe that civilization
12   is doomed to collapse. And, as Mr. Shea expresses in his letter, anger felt better than
13   despair.
14          Though Mr. Shea hid his involvement in white supremacy from his family and
15   coworkers, it began to occupy an important part of his life. On the internet, he was a
16   stronger presence than his limited means permitted him to be in the real world. And
17   online, he found a community of people from across the country who appreciated and
18   encouraged that personality. For that reason, when the media exposed his friend to
19   harassment, Mr. Shea believed he had to respond. Atomwaffen being what it is,
20   Mr. Shea’s defense of his friend was racist and threatening.
21          Mr. Shea has written to the Court, and thereby to his victims, to express his
22   regret. Though the last 18 months have been unimaginably difficult, some good has
23   come of it. For the first time in many years, Mr. Shea is both drug free and receiving
24   medication. Through the worst parts of the pandemic lockdown, he found solidarity
25   with other inmates of diverse backgrounds. Mr. Shea’s letter shows that he has thought
26   about himself and his conduct. Most importantly, Mr. Shea has restored his

                                                                 FEDERAL PUBLIC DEFENDER
       DEFENDANT’S SENTENCING                                       1601 Fifth Avenue, Suite 700
       MEMORANDUM                                                     Seattle, Washington 98101
       (United States v. Shea, No. CR20-032-JCC) - 2                             (206) 553-1100
              Case 2:20-cr-00032-JCC Document 195 Filed 08/17/21 Page 3 of 5




 1   relationships with his family. As their letters reflect, they are committed to him and
 2   horrified by his conduct. By offering love and support within appropriate limits,
 3   Mr. Shea’s family will be key to his reentry.
 4   II.    SENTENCING REQUEST UNDER 18 U.S.C. § 3553(A)
 5          Mr. Shea’s victims should know that a time-served sentence is still an enormous
 6   punishment. When he appears before the Court, Mr. Shea will have been in custody for
 7   18 months—the equivalent of a 22-month sentence (assuming the usual good-time
 8   reduction and no transitional housing). Mr. Shea has served those 18 months under
 9   historically arduous conditions. He spent nearly a year in lockdown, trapped in a cell
10   with a single cellmate and virtually no access to the sun. When Mr. Shea contracted
11   COVID-19 over Christmas 2020, he truly believed he would die, but he could not
12   communicate with family, even by phone. And, of course, the intermittent publicity of
13   Mr. Shea’s arrest has meant that some prisoners will see him as either a target or an
14   ally, no matter how carefully Mr. Shea tries to avoid prison’s racial politics.
15   Imprisonment has been a life-changing ordeal, made all the more difficult because
16   Mr. Shea has never before been arrested or accused of any crime.
17          But the truth is that Mr. Shea will not realize the full impact of this prosecution
18   until after his release. Because federal convictions cannot be expunged, Mr. Shea will
19   experience the consequences of his crime for the rest of his life. Few employers will
20   overlook a federal hate-crime conviction, regardless of Mr. Shea’s rehabilitation or his
21   earnest explanations that he committed these crimes as a meaningfully impaired young
22   man. And the social costs likewise will be substantial. The decision to publicize this
23   case means that, for the foreseeable future, any person who googles Mr. Shea’s name
24   will learn of his crime. Mr. Shea accepts that his conduct merits these life-long
25   disabilities, but surely no one would dispute that they represent significant punishment.
26

                                                                 FEDERAL PUBLIC DEFENDER
       DEFENDANT’S SENTENCING                                       1601 Fifth Avenue, Suite 700
       MEMORANDUM                                                     Seattle, Washington 98101
       (United States v. Shea, No. CR20-032-JCC) - 3                             (206) 553-1100
                 Case 2:20-cr-00032-JCC Document 195 Filed 08/17/21 Page 4 of 5




 1             Furthermore, as the probation officer notes, a time-served sentence avoids
 2   unwarranted sentencing disparity with Mr. Shea’s convicted co-defendants, who
 3   received 16-month and probationary sentences respectively. Though Mr. Shea
 4   acknowledges his greater involvement—creating the Operation Erste Säule chat group,
 5   for example, and assisting in the distribution of the posters—counsel hopes the Court
 6   will note that Mr. Shea’s criminal conduct was similar in many respects to his
 7   codefendants. Like them, Mr. Shea mailed obliquely threatening posters to a victim.
 8   Mr. Shea did not create the posters, recruit his codefendants to Atomwaffen, choose his
 9   codefendants’ targets, or direct the manner that they delivered their posters. Mr. Shea
10   may deserve—and certainly has already served—a harder sentence than his
11   codefendants, but a sentence longer than time-served is unwarranted.
12             Last, a time-served sentence promotes respect for the law and promotes
13   rehabilitation. By treating Mr. Shea compassionately, the Court can interrupt the
14   cynical view of human nature that attracted Mr. Shea and others to Atomwaffen’s
15   apocalyptic vision. Supervision, coupled with specialized counseling like Moral
16   Reconation Therapy, will deter Mr. Shea from future misconduct and encourage him to
17   build on the remorse he clearly expresses in his letter to the Court. Prison, by contrast,
18   will do the opposite, potentially forcing Mr. Shea to express a racial identity, if only for
19   self-protection.
20   III.      CONCLUSION
21             As a very young man, and in a time of emotional and financial instability,
22   Mr. Shea committed and abetted serious crimes that terrorized people more than he
23   foresaw. He is remorseful and paid a heavy price. Though Mr. Shea will never escape
24   the shadow of this crime, he asks the Court to permit him to begin that work now.
25   //
26   //

                                                                  FEDERAL PUBLIC DEFENDER
          DEFENDANT’S SENTENCING                                     1601 Fifth Avenue, Suite 700
          MEMORANDUM                                                   Seattle, Washington 98101
          (United States v. Shea, No. CR20-032-JCC) - 4                           (206) 553-1100
              Case 2:20-cr-00032-JCC Document 195 Filed 08/17/21 Page 5 of 5




 1   Dr. Cornell West has observed that “Justice is what love looks like in public.” Here, a
 2   time-served sentence is just.
 3          DATED this 17th day of August 2021.
 4                                                     Respectfully submitted,
 5                                                     s/ Gregory T. Murphy
                                                       Assistant Federal Public Defender
 6
                                                       Attorney for Mr. Cameron Shea
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                                       FEDERAL PUBLIC DEFENDER
       DEFENDANT’S SENTENCING                                             1601 Fifth Avenue, Suite 700
       MEMORANDUM                                                           Seattle, Washington 98101
       (United States v. Shea, No. CR20-032-JCC) - 5                                   (206) 553-1100
